 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TOWHEE A. SPARROW, JR. *
v. * Civil No. CCB-l6-l394
CITY OF ANNAPOLIS (MD), et al. y *
. *******
MEMORANDUM

On J`une 6, 2018, a jury`returned a verdict in favor of the defendants, the City of Annapolis and
several police officers, against the plaintiff, Towhee Sparrow, Jr., on various federal and state law claims
arising out of Mr. Sparrow’s detention by the officers on June 5, 2014. Mr. Sp`arrow, who was released
without charges after eyewitnesses brought to the scene advised police he was not the man for whom
they were looking, suffered injuries in the course of the detention. The cause and extent of those injuries,
and the reasonableness of the officers’ actions, were disputed throughout the trial.

Mr. Sparrow timely moved for a new trial on Several grounds. The issues have been fully briefed
and are discussed below.

1- Mn_l

The defendants exercised only one of their four peremptory strikes. As proffered by defense
counsel at the bench, this panel member, an African-American male, had previously served on a jury
that, like this one, involved a question of mistaken identity. Counsel thus established a race-neutral
reason for the strike. See United States v. Singh, 518 F.3d 236, 255 (4th Cir. 2008).

The gist of the plaintiffs Batson claim appears to be that, because defense counsel did not use

 

his other peremptory strikes against Caucasian members on the'panel, the jury complement Was filled

before reaching two African-American women who appeared later on the list.

 

1 Batson v. Kerrmcky, 476 US 79 (1986).

Assuming without deciding that the plaintiff has not waived his Batson challenge, he has

 

nevertheless offered no legal authority to support such a claim. M is intended to prevent purposely
using peremptory strikes to remove African-Americans (or other members of a cognizable group) from
a jury panel. Defense counsel proffered a race-neutral reason for the one strike he exercised Plaintiff’s
counsel apparently suggests that defense counsel should have struck unobjectionable Caucasian jurors
who happened to be higher on the list simply to ensure that the other African-American jurors were
reached. While a more diverse panel may have been preferable, gm does not contemplate or likely
even permit such action.

2. Weight of the Evidence

To be awarded a new trial, the plaintiff must show that the jury’s verdict “(l)[ ] is against the
clear weight of the evidence; (2) is based on false evidence; or (3) will result in a miscarriage ofjustice.”
Mz'nter v. Wells Fargo Bank, N.A., 762 F.3d 33 9, 346 (dth Cir. 2014) (internal citation and quotation
marks omitted); Fed. R. Civ. P. 59(a).

The plaintiff has made no such showing. As noted, the cause and extent of his injuries were
disputed. The jury was entitled to and did draw its own inferences based on testimony found to be
credible. The plaintiff is not correct that the jury was required to accept the medical experts’ opinions
simply because the defendants proffered no medical evidence to the contrary. Rather, the defendants
relied on inconsistencies between the plaintiffs version of events and those of others on the scene as
well as inconsistencies in statements by the plaintiff to other medical providers Because the testifying
doctors’ opinions rested on the accuracy of the plaintiffs Staternents, all made some time after lurie 5,
2014, the jury was entitled not to accept the doctors’ causation opinions For Similar reasons, the court
was not required to give the plaintiffs proffered jury instructions Nos. 8 and 9. Those proposals were

either inaccurate or fairly covered by the instructions that were given.

Finally, the plaintiff proffers inadmissible hearsay through counsel’s affidavit about what a co-
worker of Juror No. 5 told counsel about what Juror No. 5 allegedly said during a conversation at work.
Such evidence, even directly from the juror, would not be admissible to impeach the verdict. See Fed.
R. Evid. 606(b)(l). The matters allegedly overheard do not rise to the level of extraneous prejudicial
information, outside influence, or racial bias Fed. R. Evid. 606(b)(2); Pena-Rodriquez v. Colorado, 137
S.Ct. 855, 869 (2017).2 An intemet search that revealed counsel’s judicial office may weil have been
done after the verdict was returned; nor is it clear why this piece of immaterial information would have
prejudiced the plaintiff in any way even if the search were done prior to the verdict. Cf United States v.
Lawson, 677 F.3d 629, 645 (4th Cir. 2012) (presurning prejudice where juror consulted dictionary for
definition of a material term). The unsubstantiated hearsay proffered by plaintiffs counsel does not
warrant any relief

In summary, while it is both undisputed and unfortunate that the officers temporarily detained
the plaintiff, who had done nothing wrong, a fully and fairly instructed jury was entitled to, and did,
resolve credibility disputes in favor of the defendants Their decision was not against the clear weight
of the evidence, was not based on false evidence, and does not constitute a miscarriage ofjustice. The
motion for new trial will be denied by a separate Order which follows

é% ink/li

Catherine C. Blake
United States District Judge

 

 

2 As the Court explained:

This version of the no-impeachment rule has substantial merit. lt promotes full and vigorous
discussion by providing jurors with considerable assurance that after being discharged they will not
be summoned to recount their deliberations and they will not be otherwise be harassed or annoyed
by litigants seeking to challenge the verdict. The rule gives stability and finality to verdicts

137 S.Ct. at 865.

 

